             Case 18-19121-RBR                Doc 727         Filed 06/17/19          Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION
                                     www.flsb.uscourts.gov

    In re:                                                   Chapter 11

    1 GLOBAL CAPITAL LLC, et al.,1                           Case No. 18-19121-RBR

                         Debtors.                            (Jointly Administered)



        NOTICE OF HEARING TO CONSIDER APPROVAL OF DISCLOSURE
      STATEMENT WITH RESPECT TO THE JOINT PLAN OF LIQUIDATION OF
     1 GLOBAL CAPITAL LLC AND 1 WEST CAPITAL LLC UNDER CHAPTER 11
           OF THE BANKRUPTCY CODE PROPOSED BY THE DEBTORS
         AND THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS

PLEASE TAKE NOTICE THAT:2

        1.      On June 17, 2019, the above-captioned debtors and debtors-in-possession
(collectively, the “Debtors”) and the Official Committee of Unsecured Creditors (the
“Creditors’ Committee”; together with the Debtors, the “Plan Proponents”) in the above-
captioned chapter 11 cases (the “Chapter 11 Cases”) filed the (a) Joint Plan of Liquidation
of 1 Global Capital LLC and 1 West Capital LLC Under Chapter 11 of the Bankruptcy Code
Proposed by the Debtors and the Official Committee of Unsecured Creditors [ECF No. 724]
(as it may be further amended, supplemented or modified from time to time, the “Plan”); and
(b) Disclosure Statement with Respect to the Joint Plan of Liquidation of 1 Global Capital
LLC and 1 West Capital LLC Under Chapter 11 of the Bankruptcy Code Proposed by the
Debtors and the Official Committee of Unsecured Creditors [ECF No. 725] (as it may be
further amended, supplemented or modified from time to time, the “Disclosure Statement”)
with the United States Bankruptcy Court for the Southern District of Florida (the
“Bankruptcy Court”). On June 17, 2019, the Debtors filed the Motion for Entry of an
Order (I) Approving the Disclosure Statement, (II) Establishing Plan Solicitation, Voting and
Tabulation Procedures, (III) Approving Forms of Notices and Ballots, (IV) Setting
Confirmation Hearing and Related Deadlines, and (V) Granting Related Relief [ECF No.
726] (the “Disclosure Statement Motion”).




1
      The Debtors in these Chapter 11 Cases, along with the business addresses and the last four (4) digits of each
      Debtor’s federal tax identification number, if applicable, are: 1 Global Capital LLC, d/b/a 1 GC Collections,
      1250 E. Hallandale Beach Blvd., Suite 605, Hallandale Beach, FL 33009 (9517); and 1 West Capital LLC,
      d/b/a 1 West Collections, 1250 E. Hallandale Beach Blvd., Suite 605, Hallandale Beach, FL 33009 (1711).
      On February 19, 2019, the Debtors registered the fictitious names “1 GC Collections” and “1 West
      Collections” with the Florida Department of State.

2
      Capitalized terms used but otherwise not defined in this Confirmation Hearing Notice have meanings
      ascribed to such terms in the Disclosure Statement Order or the Plan, as applicable.
          Case 18-19121-RBR           Doc 727      Filed 06/17/19      Page 2 of 3



       2.      A hearing (the “Disclosure Statement Hearing”) will be held before the
Honorable Raymond B. Ray, United States Bankruptcy Judge, at United States
Courthouse, 299 E. Broward Blvd., Courtroom No. 308, Fort Lauderdale, Florida
33301, on July 24, 2019, at 1:30 (Prevailing Eastern Time) to consider the entry of an
order finding, among other things, that the Disclosure Statement contains “adequate
information” within the meaning of section 1125 of the Bankruptcy Code, approving the
Disclosure Statement and granting the Debtors’ request for all other relief sought pursuant to
the Disclosure Statement Motion.

        3.     In accordance with Rule 3017(a) of the Federal Rules of Bankruptcy
Procedure, parties in interest may request copies of the Plan and Disclosure Statement from
Epiq Corporate Restructuring, LLC (the “Voting Agent”) by (i) writing to (a) 1 Global
Capital LLC Ballot Processing Center, c/o Epiq Corporate Restructuring, LLC, P.O. Box
4422, Beaverton, OR 97076-4422, if sent by first class mail or (b) 1 Global Capital LLC
Ballot Processing Center c/o Epiq Corporate Restructuring, LLC 10300 SW Allen Blvd.,
Beaverton, OR 97005, if by personal delivery or overnight courier; (ii) calling (877) 440-
0643 (Domestic) or +1 (503) 597-7693 (International); or (iii) emailing
tabulation@epiqglobal.com with a reference to “1 Global Capital” in the subject line. In
addition, copies of the Plan and the Disclosure Statement may be viewed, without charge, at
https://dm.epiq11.com/OGC.

         4.      Responses and objections, if any, to the Disclosure Statement or other relief
sought by the Debtors in connection with approval of the Disclosure Statement and relief
sought pursuant to the Disclosure Statement Motion, must (i) be made in writing; (ii) state the
name and address of the objecting party and the nature of the Claim or Interest of such party;
(iii) state with particularity the legal and factual basis and nature of any Plan Objection; and
(iv) be filed with the Court, together with proof of service, and served so that they are
received on or before the Plan Objection Deadline by the following parties: (a) Debtors’
counsel, Greenberg Traurig, LLP, 333 S.E. 2nd Avenue, Suite 4400, Miami, FL 33131, Attn:
Paul J. Keenan Jr., Esq. and John R. Dodd, Esq.; (b) counsel to the Creditors’ Committee,
Stichter, Riedel, Blain & Postler, P.A., 110 East Madison St., Suite 200, Tampa, FL 33602-
4700, Attn: Russell M. Blain, Esq. and Barbara A. Hart, Esq.; (c) the U.S. Securities and
Exchange Commission, 801 Brickell Ave., Suite 1800, Miami, FL 33131, Attn: Robert K.
Levenson, Esq. and Christopher E. Martin, Esq.; and (d) the Office of the United States
Trustee, 51 S.W. First Avenue, Suite 1204, Miami, FL 33130 (Attn: Damaris Rosich-
Schwartz, Esq.) so as to actually be received by July 17, 2019 at 4:30 p.m. (Prevailing
Eastern Time).

        5.     Upon approval of the Disclosure Statement by the Bankruptcy Court, holders
of claims against the Debtors who are entitled to vote on the Plan will receive a Solicitation
Package, including the Disclosure Statement, the Plan and various documents related thereto,
unless otherwise ordered by the Bankruptcy Court.

     6.    THIS NOTICE IS NOT A SOLICITATION OF VOTES TO ACCEPT OR
REJECT THE PLAN. VOTES ON THE PLAN MAY NOT BE SOLICITED UNLESS AND
UNTIL THE PROPOSED DISCLOSURE STATEMENT IS APPROVED BY AN ORDER
OF THE BANKRUPTCY COURT.

       7.      The Disclosure Statement Hearing may be continued from time to time
without further notice other than the announcement of the adjourned date(s) at the Disclosure
Statement Hearing or any continued hearing.


                                               2
         Case 18-19121-RBR          Doc 727       Filed 06/17/19     Page 3 of 3



Dated: June 17, 2019

GREENBERG TRAURIG, LLP                          STICHTER RIEDEL BLAIN &
                                                POSTLER, P.A.


/s/ Paul J. Keenan Jr.                          /s/ Russell M. Blain
Paul J. Keenan Jr. (Fla. Bar No. 0594687)       Russell M. Blain (Fla. Bar No. 236314)
John R. Dodd (Fla. Bar No. 38091)               Barbara A. Hart (Fla. Bar No. 512036)
333 S.E. 2nd Avenue, Suite 4400                 110 E. Madison Street, Suite 200
Miami, Florida 33131                            Tampa, Florida 33602-4718
Tel: (305) 579-0500                             Tel: (813) 229-0144
Fax: (305) 579-0717                             Fax: (813) 229-1811
Email: keenanp@gtlaw.com;                       Email: rblain@srbp.com
        doddj@gtlaw.com                                 bhart@srbp.com

Counsel for the Debtors                         Counsel to the Official Committee of
and Debtors-in-Possession                       Unsecured Creditors




                                            3
